Title: To James Madison from Edward Coles, 17 March 1815
From: Coles, Edward
To: Madison, James


                    
                        
                            
                                My dear Sir
                            
                            Dumfries March 17th [1815]
                        
                        Having changed our plans so far as to return from Mountvernon to Alexandria last evening, we did not leave the latter place untill this morning after breakfast, and after having had quite a pleasant journey arrived here before sun set this evening. The Stage Drivers say the road was remarkably good previous to the rain of this morning, which made it slippery & heavy; but two or three days of dry weather they say will make it as good as ever. The road, even today, is certainly better than I have ever seen it at this season of the year.
                        I enquired at Occoquon of Mr. Ward about the road by way of Fauquier C.H. He told me he had not seen it for some time, nor had he heard any one speak particularly of it; but judging from the roads of the neighbourhood he presumed it could not but be in a good state. Mr. John Love, who I saw in Alexandria, told me he thought your best route would be up the turnpike, and so on by way of the Court Houses. He told me however that he should see you tomorrow when he would give you his advice on this subject.
                        I write you in haste as the mail is about to close—& I am in the midst of the noise & bustle of a tavern. Yours most sincerely & affectionately
                        
                            
                                Edward Coles
                            
                        
                    
                    
                        The worst parts of the road we have yet seen are two miles this side of the brick house & within two miles of this place. Our best regards to Mrs. M. & tell her as she will have no cause for apprehension on the road she ought not to anticipate any.
                    
                